DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the angle grinder must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the phrase “the inlet connector is formed as a single piece”.  The apparatus claim appears to recite a method step. In the interest of compact prosecution and for the purposes of this office action, examiner interprets this phrase as –the inlet connector is a single piece--.
Claim 21 is objected to because of the phrase “the inlet connector is formed integrally on the dirt container”. The apparatus claim appears to recite a method step. In the interest of compact prosecution and for the purposes of this office action, examiner interprets this phrase as –the inlet connector is integrally connected to the dirt container--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discusses the airflow rebounding off of the inner wall, but never specifies that the dirt particles also rebound off of the inner wall.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 27-28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 24 and 30, it is unclear to examiner if applicant is intending to positively claim an angle grinder or if the connection to the angle grinder is intended use of the suction hose. For the sake of compact prosecution and for the use of this office action, examiner is interpreting this limitation to be intended use of the suction hose, since no drawing is provided of the angle grinder. If Applicant is intending to positively claim an angle grinder, a drawing of said angle grinder should also be provided. No new matter should be entered.
Regarding claims 27-28, it is unclear to examiner what the limitation “layered fashion” entails. For the sake of compact prosecution and for the use of this office action, examiner is interpreting this limitation to mean that the dirt particles accumulate in the dirt container over time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13, 16-21, 23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuen (US20060010639).
Regarding claim 11, Yuen discloses a wet and dry vacuum cleaner comprising: a vacuum cleaner head (Fig. 2, provided below, element 1, Paragraph 0040) having a dirt container (Fig. 2 element 22, Paragraph 0046) and having an inlet fitting (Fig. 2 element 34, Paragraph 0047) designed for the connection of a suction hose (Fig. 7, below, element 33, Paragraph 0046-0047), the inlet fitting being connected in terms of flow to an inlet connector (Fig. 2 element 52, Paragraph 0046; connected in terms of flow through element 35) situated in the wet and dry vacuum cleaner such that dirt particles drawn in can pass via the inlet connector into the dirt container (Fig. 2), the inlet connector being designed as a diffuser (Fig. 2, the shape of the inlet connector (52) is the same elbow shape as applicant’s inlet connector (see Fig. 1 of instant application) and the suction flow is directed at a side wall of the dirt container (see annotated Fig. 2 below and also see Fig. 13 where the airflow is shown to be directed at a side wall of the dirt container, which is the same design as applicant’s). As best understood by examiner, these are the elements which applicant considers to be the design of the diffuser) with horizontal outflow (Fig. 2 and Fig. 13).
                       
    PNG
    media_image1.png
    618
    530
    media_image1.png
    Greyscale

                                                                           Annotated Fig. 2
                        
                                                                                  
Regarding claim 12, Yuen discloses the limitations of claim 11, as described above, and further discloses a suction flow (see annotated Fig. 2, above) through the inlet connector designed as the diffuser is directed toward an inner wall of the dirt container (see annotated Fig. 2, above).
Regarding claim 13, Yuen discloses the limitations of claim 12, as described above, and further discloses the inner wall of the dirt container is a side wall of the dirt container (see annotated Fig. 2, above).
Regarding claim 16, Yuen discloses the limitations of claim 11, as described above, and further discloses the inlet connector is arranged in a volume defined by the dirt container (see annotated Fig. 2, above).
Regarding claim 17, Yuen discloses the limitations of claim 16, as described above, and further discloses the inlet connector is arranged exclusively in the volume (see annotated Fig. 2, above; examiner interprets exclusively in the volume to mean that the entirety of the inlet connector is within the volume of the dirt container).
Regarding claim 18, Yuen discloses the limitations of claim 11, as described above, and further discloses an electric turbine (Fig. 2 defined by elements 3 and 4, fan and motor, Paragraph 0040) arranged in the vacuum cleaner head (Fig. 2).
Regarding claim 19, Yuen discloses the limitations of claim 11, as described above, and further discloses a dirt filter (Fig. 2, above, element 7, Paragraph 0040) positioned, in relation to the suction flow, downstream of the inlet connector (Fig. 2).
Regarding claim 20, Yuen discloses the limitations of claim 11, as described above, and further discloses the inlet connector is formed as a single piece (Fig. 7, inlet connector (52) comprises a single piece).
Regarding claim 21, Yuen discloses the limitations of claim 11, as described above, and further discloses the inlet connector is formed integrally on the dirt container (Fig. 2, as best understood by examiner the connection between the inlet connector and the dirt container as claimed, inlet connector (52) is integrally connected to the dirt container via elements 35 and 34).
Regarding claim 23, Yuen discloses the limitations of claim 11, as described above, and further discloses a method for operating the wet and dry vacuum cleaner as recited in claim 11, the method comprising exiting the dirt particles with the flow through the diffuser horizontally (Fig. 2 and Fig. 13, 0051).
Regarding claim 25, Yuen discloses the limitations of claim 11, as described above, and further discloses the air flow passes through a dirt filter (Fig. 7 element 9, 0040) and is not further processed before exiting the wet and dry vacuum cleaner (0040).
Regarding claim 26, Yuen discloses the limitations of claim 23, as described above, and further discloses the dirt particles rebound off an inner wall of the dirt container (Fig. 2 and Fig. 13, dirt particles are aimed directly at the side wall of the dirt container (22) and therefore when the vacuum is run in dry conditions, as described in claim 12, the dirt particles will rebound off the side wall).
Regarding claim 27, Yuen discloses the limitations of claim 23, as described above, and further discloses the dirt particles rebound off an inner wall of the dirt container (Fig. 2 and Fig. 13, dirt particles are aimed directly at the side wall of the dirt container (22) and therefore when the vacuum is run in dry conditions, as described in claim 12, the dirt particles will rebound off the side wall) and are introduced in a layered fashion into the dirt container (when the vacuum is run in dry conditions, as described in claim 12, dirt particles will be introduced overtime and accumulate within the dirt container (22) over time).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US20060010639).
Regarding claim 14, Yuen discloses the limitations of claim 12, as described above, and further discloses the inlet connector has a diffuser opening (Fig. 7, see annotated Fig. 7). Yuen fails to disclose a wall spacing of the diffuser opening with respect to the inner wall being less than one fifth of a container width of the dirt container. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the device to suit a particular application based on basic engineering principles & intended use, including a wall spacing relative to tank diameter to affect diffusing, (depending on part size limitations), including configurations which corresponded to the claimed ratio.

    PNG
    media_image2.png
    594
    511
    media_image2.png
    Greyscale

			Annotated Fig. 7
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US20060010639) in view of Lackner (US4877432).
Regarding claim 22, Yuen discloses the limitations of claim 11, as described above, but fails to disclose the inlet connector is composed of plastic. Lackner is also concerned with a vacuum cleaning device and teaches the inlet connector is composed of plastic (Fig. 2 element 19, Column 3 lines 40-41). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the inlet connector of Yuen composed of plastic, as taught by Lackner, to provide effective functionality as a vacuum connector.  Additionally, examiner indicates it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US20060010639) in view of Melancon (US20160184963).
Regarding claim 24, Yuen discloses the limitations of claim 23, as above, but fails to disclose the dirt particles are generated from an angle grinder connected to the suction hose. Melancon is also concerned with a vacuum to collect dust from an angle grinder and teaches the dirt particles are generated from an angle grinder (Fig. 1A element 14, 0014) connected to the suction hose (Fig. 1A element 66, 0017). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wet and dry vacuum cleaner of Yuen to have the suction hose be attachable to an angle grinder to increase the utility of the wet and dry vacuum cleaner of Yuen.
Regarding claim 30, Yuen discloses the limitations of claim 23, as above, but fails to disclose the suction hose is connectable to an angle grinder to receives dust particles from the angle grinder. Melancon is also concerned with a vacuum to collect dust from an angle grinder and teaches disclose the suction hose (Fig. 1A element 66) is connectable to an angle grinder (Fig. 1A element 14, 0014) to receives dust particles from the angle grinder (0017). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wet and dry vacuum cleaner of Yuen to have the suction hose be attachable to an angle grinder to increase the utility of the wet and dry vacuum cleaner of Yuen.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US20060010639) in view of Min et al. (US20070079474), hereinafter Min.
Regarding claim 28, Yuen discloses the limitations of claim 27, as described above, but fails to disclose the dirt particles exit the diffuser horizontally without swirling. Min is also concerned with a vacuum system and teaches the concept of preventing swirling airflow. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wet and dry vacuum cleaner of Yuen to have non-swirling airflow as taught by Min because Min teaches that non-swirling airflow reduces the amount of settled dust disturbance.
Regarding claim 29, Yuen discloses the limitations of claim 23, as described above, but fails to disclose the dirt particles exit the diffuser horizontally without swirling. Min is also concerned with a vacuum system and teaches the concept of preventing swirling airflow. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wet and dry vacuum cleaner of Yuen to have non-swirling airflow as taught by Min because Min teaches that non-swirling airflow reduces the amount of settled dust disturbance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-14 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 and 21-27 of copending Application No. 16970393 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of claims 11-14 and 16-22 of the instant application are found in claims 16-19 and 21-27 of copending Application No. 16970393.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Response to Arguments
Applicant's arguments filed 5/9/2022 regarding the 35 U.S.C. 102(a)(1) rejections have been fully considered but they are not persuasive. Applicant argues that Yuen does not disclose a horizontal outflow as shown in annotated Fig. 2. Examiner finds that Yuen does support this limitation (see Fig. 13 where the airflow lines are shown directing air horizontally out of the outlet (52). This also renders Applicant’s arguments on the 35 U.S.C. 103 rejections moot.
Applicant's arguments filed 5/9/2022 regarding the double patenting rejections have been fully considered but they are not persuasive. Although Applicant has amended claim 16 of the co-pending application, examiner finds that although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of claims 11-14 and 16-22 of the instant application are found in claims 16-19 and 21-27 of co-pending Application No. 16970393.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./               Examiner, Art Unit 3723                                                                                                                                                                                         




/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723